Proceding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty following a tier III disciplinary hearing of engaging in violent conduct, harassment and making threats. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging it.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has been granted all the relief to which he is entitled and is no longer aggrieved, the matter must be dismissed as moot (see Matter of Chaney v Selsky, 20 AD3d 802 [2005]).
Cardona, PJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.